          Case 2:20-cv-00115-LPR Document 4 Filed 06/08/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

EDWARD JONES                                                                    PLAINTIFF

v.                             Case No. 2:20-cv-000115-LPR

CANDACE EDWARD; PAUL
FORT, PLC; BRYCE COOK, PLC                                                  DEFENDANTS

                                       JUDGMENT


       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 8th day of June, 2020.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
